Citation Nr: 1236890	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  06-17 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than April 16, 1993, for the grant of service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to July 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, that assigned a 100 percent disability rating for PTSD, effective April 16, 1993.  Jurisdiction of this matter is with the RO in St. Petersburg, Florida.

In November 2009 and in June 2011, the Board remanded this matter for further development. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review and that an additional remand is warranted.

In the November 2009 remand, the Board instructed the RO/AMC to adjudicate:  (a) whether there was clear and unmistakable error shown in the June 1972 and February 1973 rating decisions denying service connection for a psychiatric disorder, claimed as nervous condition and diagnosed as anxiety neurosis; (b) whether the correspondence from the Veteran dated November 1972 met the criteria to be considered a substantive appeal under the laws and regulations in effect at that time, and; (c) whether the Veteran's appeal for service connection for a nervous condition has been open since November 1972, or whether the rating decisions dated June 1972 and February 1973 are final.  Those issues were not adjudicated in a rating decision, but instead, the Agency of Original Jurisdiction (AOJ) issued May 2010 and July 2012 supplemental statements of the case.  However, pursuant to 38 C.F.R. § 19.31(a), a supplemental statement of the case may not be used to announce a decision by the Agency of Original Jurisdiction (AOJ) on an issue not previously addressed in a statement of the case.  Therefore, the appellant has not received due process for these claims.  38 C.F.R. § 19.31 (2011) (in no case will a supplemental statement of the case be used to announce decisions of the AOJ on issues not previously addressed in a statement of the case).  

As a result, the Veteran and his representative are entitled to written notice of any decisions made by VA affecting the payment of benefits or the granting of relief, and such notice must clearly set forth the decision made, any applicable effective date, the reasons for the decision, the right to a hearing on any issue involved in the claim, the right of representation, and the right, as well as the necessary procedures and time limits, to initiate an appeal of the decision.  38 C.F.R. § 3.103(b) (2011).  Thus, the RO must provide the Veteran and his representative notice, with a copy of the decision denying these claims.  Therefore, a remand is warranted.  Since the disposition of these claims could have a significant impact upon the Veteran's earlier effective date claim, the claims are inextricably intertwined and it is appropriate to defer consideration of the earlier effective date claim until the development requested is complete.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  The Board notes that it does not have jurisdiction over these issues listed above.  

Additionally, in the June 2011 remand, the Board requested that a VA examiner determine whether the Veteran satisfied the requirements for a diagnosis of PTSD as of the date of the liberalizing law (April 11, 1980).  In an October 2011 VA medical opinion, a VA examiner opined that the Veteran did not satisfy the requirements for a diagnosis of PTSD as of April 11, 1980 on the basis of the psychiatric diagnoses in the medical records being negative for such diagnosis.  However, the Veteran's representative argued in a September 2012 informal hearing presentation, that opinion did nothing more then recite evidence already of record, with no rationale for the underlying conclusion.  Moreover, the examiner did not determine whether the Veteran met the requirements for a diagnosis of PTSD conforming to the DSM criteria as of April 11, 1980, or any period thereafter.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, after completion of the above, an additional VA medical opinion, from a psychologist or psychiatrist, should be obtained.   

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran and his representative with the appropriate written notice of the determination in a rating or administrative decision regarding (a) the claim of CUE in the June 1972 and February 1973 rating decisions denying service connection for a psychiatric disorder, claimed as nervous condition and diagnosed as anxiety neurosis; (b) whether November 1972 correspondence from the Veteran met the criteria to be considered a substantive appeal under the laws and regulations in effect at that time, and; (c) whether the Veteran's appeal for service connection for a nervous condition has been open since November 1972, or whether the rating decisions dated June 1972 and February 1973 are final.  They must be provided with notice of the Veteran's right to appeal.

2.  After completion of the above, arrange for a VA psychologist or psychiatrist to review the Veteran's claim file and determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran satisfied the requirements for a diagnosis of PTSD as of the date of the liberalizing law on April 11, 1980.  In providing that opinion, the examiner is advised that the Veteran's stressor has been verified.  In addition, the examiner should discuss the DSM criteria in effect in April 1980 and reconcile the opinion with the October 2011 VA opinion.  The examiner should set forth the rationale for all conclusions reached. 

3.  Then, readjudicate the claim for an earlier effective date for the grant of service connection for PTSD.   If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

